Citation Nr: 0930758	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include emphysema and chronic obstructive pulmonary 
disease (COPD), claimed as a residual of exposure to dioxin 
(Agent Orange) in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to June 
1970, from October 1970 to June 1977, and from September 1981 
to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In August 2005, the Veteran testified at a 
Board hearing at the RO.  This case was previously before the 
Board in May 2006 at which time it was remanded for further 
development.  In a March 2007 letter, the Veteran was 
notified that the Veterans Law Judge who conducted the August 
2005 Board hearing was no longer employed at the Board and 
that he was entitled to request a new hearing with another 
Veterans Law Judge.  See 38 U.S.C.A. § 7107(c).  The Veteran 
was further informed in this letter that if he did not reply 
the Board would assume that he did not desire an additional 
hearing.  No reply to that letter has been received.  This 
matter was also before the Board in June 2007 at which time 
the case was remanded for additional development.  


FINDING OF FACT

The veteran's presently diagnosed COPD/emphysema is not shown 
to have manifested until many years following his discharge 
from active duty; he does not have a pulmonary disability 
shown to be related to service or to any herbicide exposure 
therein.




CONCLUSION OF LAW

A pulmonary disability was not incurred in or aggravated by 
active service, nor may service incurrence for such a 
disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
this case, the RO furnished VCAA notice to the appellant with 
respect to the issue on appeal in September 2003.  As this 
letter was prior to the January 2004 rating decision on 
appeal, the express requirements set out by the Court in 
Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2003 letter as well as letters dated 
in August 2006 and July 2007, the RO informed the appellant 
of the evidence needed to substantiate this claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the letters 
noted above informed the appellant that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to this service connection 
claim, the Board finds that the appellant is not prejudiced 
by a decision at this time since the claim is being denied.  
Therefore, any notice defect, to include the degree of 
disability or an effective date, is harmless error since no 
disability rating or effective date will be assigned.  
Moreover, the appellant was notified of the disability rating 
and effective date elements in the August 2006 and July 2007 
letters.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to this claim 
including requesting information from the appellant regarding 
pertinent medical treatment he may have received and 
requesting records from the identified providers.  The 
appellant was also afforded a VA examination in August 2006.  
The Board concludes that the examination is adequate upon 
which to proceed with a decision in this matter.  The 
examiner reviewed the appellant's claims file, obtained a 
history from the appellant, conducted a physical examination 
(pulmonary function test results and a chest x-ray report 
were also reviewed), and provided a well reasoned and 
definitive opinion in this case, taking into consideration an 
internet article submitted by the appellant.  Additionally, 
the appellant was provided with the opportunity to testify at 
a Board hearing which he attended in August 2005.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
service connection claim on appeal and that adjudication of 
this claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's discharge record (DD Form 214) for the period 
from April 1967 to June 1970 shows that his military 
occupational specialty was that of a rifleman.  It also shows 
that he had one year, eleven months and seventeen days of 
foreign or sea service, and that he was awarded the Vietnam 
Service Medal with three bronze stars, the Combat Action 
Ribbon, and the Vietnam Campaign Medal with device.  

The Veteran's DD Form 214 for the period of service from June 
1972 to June 1977 shows that he served four years, two months 
and eleven days of foreign and/or sea service in the Republic 
of Korea.  It also notes that he had served in "Indochina or 
Korea" for the following periods:  October 17, 1967, to 
January 31, 1968; January 27, 1969, to August 15, 1969; and 
from June 27, 1971, to April 26, 1972.

The Veteran's service treatment records show that he was seen 
at a medical facility in April 1977 complaining of lung 
congestion, chest pain, chills, headache, sore throat, nasal 
congestion and runny nose for three days.  Chest x-rays were 
reported to reveal increased interstitial markings.  The 
actual chest x-ray report, dated the same day in April 1977, 
shows a provisional diagnosis of possible pneumonia, but 
shows that radiographic findings revealed no significant 
abnormalities.  The Veteran was treated with Robitussin and 
fluids and was advised to cut down on smoking.  An impression 
was given of bronchitis/pneumonitis.  Chest x-ray findings as 
noted on a May 1977 examination report, as well as on 
examination reports in January 1978 and August 1981 were 
normal.  Army National Guard (ARNG) medical records include 
examination reports in September 1982 and July 1984 also 
showing normal chest x-ray results.  The Veteran's smoking 
history as noted on a November 1987 ARNG examination report 
notes that the Veteran smoked 10 cigarettes a day for the 
past 21 years.  

Private medical records from Employee Benefit Association 
(EBA) show that the Veteran was treated in May 1990 for 
complaints of sinus congestion, cough, purulent sputum and 
sore throat.  He was assessed as having bronchitis and 
sinusitis.  These records also show that the Veteran was 
treated in July 1990 with complaints of head congestion, 
sinus drainage, cough and greenish phlegm.  He was given an 
impression of upper respiratory infection.  Due to another 
medical visit in July 1990 for complaints of weight loss, the 
Veteran underwent a chest x-ray.  Findings revealed an 
essentially negative chest except for a hyperlucent 
appearance of the lungs which was noted to possibly indicate 
the presence of some chronic obstructive lung disease.  There 
is also a private office record, which appears to be dated in 
January 1994, showing that the Veteran was seen for head 
congestion, cough with yellow phlegm, sweating and sore 
throat.  The Veteran denied chest percussion and shortness of 
breath.  He was prescribed bioxin for 10 days.  

Private medical records from Stormont-Vail Regional Health 
Center show that the Veteran was hospitalized from September 
1996 to October 1996 for pneumonia of the left lower lobe and 
pneumothorax.  His smoking history consisted of 5 cigarettes 
a day.  A radiology consult report in October 1996 also noted 
a probable small right pleural effusion.  The hospital 
discharge summary contains a diagnosis of spontaneous rupture 
of a bleb with emphysematous blebs.  Noted procedures 
included tube thoracotomy, thoracosocopic resection of the 
lung, and thoracotomy with partial upper lobectomy.

In October 2002, the Veteran filed a claim for service 
connection for a lung condition, claimed as secondary to 
exposure to Agent Orange.  

In a September 2003 statement, the Veteran said that he 
served in Vietnam three times and that on numerous occasions 
during those times he had been in bunkers in defoliated areas 
covered by Agent Orange.  He opined that his exposure to 
Agent Orange caused the blebs in his lungs which, in turn, 
caused his left lung to collapse in 1996.  

On file is a January 2004 VA chest x-ray report of the 
Veteran's chest containing an impression of emphysematous 
changes with right apical bullous change.  No gross 
infiltrates or cardiomegaly.  

In February 2004, the Veteran presented for a pulmonary 
consultation with Leonard Moss, M.D.  In conjunction with 
this consultation a Patient Medical Questionnaire was filled 
out noting that the Veteran had a two year history of 
shortness of breath.  The records also include a pulmonary 
function test (PFT) report and chest x-ray report, both dated 
in February 2004.  The PFT report shows mild obstruction with 
good response to bronchodilator.  Lung volumes and diffusion 
were normal.  The February 2004 chest x-ray report shows a 
local area of pleural thickening at the right apex that was 
not seen on a 1996 chest x-ray and noted to most likely 
represent fibrotic change, although an early neoplastic 
lesion could not be excluded by film alone.  This report also 
notes hyperinflated lungs and surgical clip left axillary 
region.  

Dr. Moss's February 2004 consultation report notes that the 
Veteran was a former cigarette smoker who had a history of 
exposure to Agent Orange and was requesting a second opinion 
regarding the relationship between that exposure and his 
previous surgery in 1996 for pneumothorax and bullous changes 
of the left lung.  He noted that the Veteran had smoked 1 - 
11/2 packs per day and quit in 1996.  This report contains an 
impression of mild chronic obstructive pulmonary disease 
(COPD) and pleural thickening right upper lobe, not present 
on previous chest x-ray in 1996.  Neoplasm was noted to be 
unlikely but could not be excluded.  Dr. Moss stated in this 
report that he told the Veteran that he could not connect the 
current findings with previous exposure to Agent Orange.  He 
went on to state that if the radiographic findings noted 
above did materialize into being a malignancy such as 
mesothelioma, his assessment would change.  

A March 2004 chest x-ray report revealed mild hyperinflation, 
increased interstitial markings and no change compared with 
previous chest x-ray. 

A March 2004 office note from Dr. Moss reflects a diagnosis 
of stable COPD along with a recommendation that the Veteran 
follow-up in six months regarding the pleural based lesion 
right upper lobe that was not there in 1996.  

In a statement received by the RO in March 2004, the Veteran 
said that he was found to have scarring of the right lung 
which he did not have in 1996 and that this scarring was not 
related to the pneumothorax.  The Veteran also said that the 
blebs caused the lung to collapse as well as to not re-
inflate.  He further said that he had been told by a 
pulmonary specialist on numerous occasions that the 
possibility of the blebs being caused by the dioxins in Agent 
Orange could not definitely be ruled out.  The Veteran 
included with this statement information that he downloaded 
from the internet regarding spontaneous pneumothorax.  This 
information indicates that spontaneous pneumothorax where the 
lung suddenly collapses can occur without warning or known 
reason.  This information goes on to distinguish primary 
spontaneous pneumothorax which occurs without any past lung 
disorders or disease from secondary spontaneous pneumothorax 
which is the result of past lung diseases or disorders.

In the Veteran's substantive appeal, dated in June 2004, the 
Veteran stated that contrary to VA's findings, he did have 
lung problems in service diagnosed as bronchitis and possible 
pneumonia.  He also added that the reason his left lung would 
not reinflate in 1996 after it collapsed was due to the 
blebs, not the pneumonia or pneumothorax.  He attributed his 
shortness of breath and periodically missing a breath to the 
operation he had in 1996.  He requested "medical coverage" 
for his lung disorder which he said "VA can't definitely 
prove wasn't caused by exposure to Agent Orange".  

On file is a January 2005 VA chest x-ray report of the 
Veteran's chest containing an impression of emphysema, right 
apical bullous lesion, unchanged.  The impression notes that 
even though there was slight interval increase in cardiac 
size since the earlier study the overall cardiac size was 
within normal limits.

During a Board hearing in August 2005, the Veteran testified 
that he had periodic shortness of breath following service in 
1983 or 1984.  He said that in 1996 his left lung collapsed 
because of pneumonia, but that if he didn't have the blebs, 
his lung would have reinflated and he would not have had to 
have surgery.  He said his doctor told him he could not say 
that the blebs were caused by Agent Orange.  The Veteran went 
on to state that it could be said that it wasn't caused by 
Agent Orange.  He noted that he was told by VA personnel that 
VA researchers had done research on blebs and have not been 
able to come to any conclusion as to the definitive cause of 
blebs.  The Veteran denied that he had been told by medical 
personnel that the blebs could possibly be related to 
bronchitis or pneumonia.  The Veteran's representative 
asserted that even though there were no definitive findings, 
the Veteran believed that reasonable doubt should be resolved 
in his favor.  

During a VA respiratory examination in August 2006, the 
Veteran reported that he served two tours in the Republic of 
Vietnam, the first tour was from January 1969 to August 1969 
and the second tour was from June 1971 to April 1972.  
Regarding lung symptoms, the Veteran denied chronic cough, 
sputum, production hemoptysis and/or anorexia.  He did report 
occasional shortness of breath.  He said he was not presently 
receiving treatment.  Pulmonary tests were performed 
revealing mild obstructive lung defect with a mild response 
to bronchodilator.  Chest x-rays taken at that time showed 
what appeared to be right apical bulla, bibasilar parenchymal 
scarring and emphysema unchanged.  A lateral view of the lung 
suggested slightly increased density at the anterior aspect 
of the lung base.  Also noted was partial compression of one 
of the lower thoracic vertebrae.  The examiner diagnosed the 
Veteran as having emphysema/COPD secondary to cigarette 
smoking.  He said that this lung condition including 
formation of blebs resulting in secondary spontaneous 
pneumothorax was common in cigarette smokers.  He sent on to 
state that "to date, agent orange/herbicides have not been 
found to cause emphysema/COPD, medical practice does not 
support contention of emphysema with blebs having any nexus 
to herbicides, this would be speculative."  He commented on 
the internet article provided by the Veteran by clarifying 
that the article stated that "secondary (due to chronic lung 
disease/COPD/emphysema) pneumothorax is related to bleb 
formation related to these diseases."  He went on to explain 
that "It is the primary (other) type of pneumothorax which 
occurs in individuals who do not have chronic lung disease 
that is due to unknown etiology."

In written argument in June 2009, the Veteran's 
representative stated that the Veteran was well aware that a 
Vietnam veteran who does not have a disease listed under 
38 C.F.R. § 3.309(e) is not entitled to presumptive service 
connection, but that it was the Veteran's contention that his 
exposure to herbicide agents caused or exacerbated his 
pulmonary/respiratory disability thus warranting service 
connection under 38 C.F.R. §§ 3.303 and 3.310(b).

III.  Analysis

Pertinent Law and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
a current disability was incurred during active service or, 
if preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Similarly, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2008).

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease.  So long as the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, the fact that there is no official record of 
such incurrence or aggravation in such service is of no 
consequence.  38 U.S.C.A. § 1154(b).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disability etiologically to 
the current disability.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. A veteran must still generally establish 
his claim by competent medical evidence tending to show a 
current disability and a nexus between that disability and 
the events of service.  Gregory v. Brown, 8 Vet. App. 563, 
567 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Herbicide Exposure 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.

Notwithstanding the foregoing, the appellant is not precluded 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Discussion

As noted in the facts above, the Veteran's DD Form 214 shows 
that he was awarded the Vietnam Service Medical with three 
Bronze Stars and the Vietnam Campaign Medal.  The Vietnam 
Service Medal was awarded to veterans who served between July 
1965 and March 1973 in Vietnam, Thailand, Laos, or Cambodia 
in direct support of operations in Vietnam.  U.S. Department 
of Defense Manual of Military Decorations and Awards, 
Appendix D at D-20, July 1990.  Similarly, the Republic of 
Vietnam Campaign Medal was awarded to all service personnel 
who served in South Vietnam or who served outside of the 
geographical limits of Vietnam and contributed direct support 
to the forces in Vietnam.  Id., at 7-7, September 1996.

In short, although the medals noted above that were awarded 
to the Veteran help to verify that he was involved in support 
of the war in Vietnam, they are not indicative of his actual 
presence in Vietnam, as they were also awarded to veterans 
who served outside of Vietnam.  In Haas v. Nicholson, the 
United States Court of Appeals for Veterans Claims (Court) 
held that service in the Republic of Vietnam will be presumed 
based on the receipt of the Vietnam Service Medal, without 
any additional proof required that a veteran who served in 
the waters offshore of Vietnam actually set foot on land. 20 
Vet. App. 257 (2006).  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and the adjudication of cases affected by 
the Haas decision was stayed. The Federal Circuit thereafter 
reversed the Court, upholding VA's interpretation of § 
3.307(a)(6)(iii) to require a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (U.S. Jan. 21, 2009) (No. 08-525).  (The stay 
of adjudication of the cases affected by the Haas decision 
has now been lifted.)

While the Veteran's DD Form 214 noting service in "Indochina 
or Korea" for the periods from October 1967 to January 1968, 
January 1969 to August 1969, and June 1971 to April 1972, as 
well as his receipt of the Vietnam Service Medical, Vietnam 
Campaign Medal, and Combat Action Ribbon, in addition to his 
statements and testimony of service in Vietnam, are 
suggestive of service in the Republic of Vietnam, there is no 
service department verification that he actually served in 
the Republic of Vietnam.  

That being said, the Board acknowledges that further 
development may very well result in conclusive evidence 
establishing that the Veteran did indeed serve in the 
Republic of Vietnam.  However, a remand to conduct such 
development is unnecessary as the preponderance of the 
evidence is against the establishment of service connection 
for a pulmonary disability due to herbicide exposure.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
As will be discussed below, the Veteran's disability is not a 
presumptive condition listed under 38 C.F.R. § 3.309(e), and 
the competent evidence fails to demonstrate that the 
Veteran's pulmonary disability is otherwise directly related 
to herbicide exposure.  See Combee v. Brown, 24 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  

With respect to presumptive service connection under 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, 3.313, even 
assuming that the Veteran was exposed to herbicides in 
service, since he does not have a pulmonary disability that 
is on the list of presumptive disabilities due to exposure to 
Agent Orange, the presumptive regulations for service 
connection due to Agent Orange exposure are inapplicable.  
Id.  

Regarding consideration of this claim on a direct service 
connection basis, see 38 C.F.R. § 3.303;Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994), the Veteran's service 
treatment records show that he presented with chest 
complaints in April 1977 and underwent chest x-rays for 
possible pneumonia.  Chest x-ray findings at that time 
revealed increased interstitial markings, but no significant 
abnormalities.  The Veteran was given an impression at that 
time of bronchitis/pneumonitis and was treated with 
Robitussin and fluids.  He was advised at that time to cut 
down on smoking.  Subsequent examination reports in May 1977, 
January 1978 and August 1981 show normal chest x-rays.  
Normal chest x-ray findings are also noted on ARNG 
examination reports in September 1982 and July 1984.  

The first postservice evidence of pulmonary problems is years 
after service, in 1990.  Private medical records at that time 
show that the Veteran was treated in May 1990 for bronchitis 
and sinusitis.  He was advised at that time to stop smoking.  
In July 1990, the Veteran was treated for an upper 
respiratory infection, and in January 1994 he was seen for 
head congestion and a cough with yellow phlegm.  Private 
records in 1996 show that he was hospitalized for pneumonia 
of the left lobe as well as pneumothorax and resultant 
surgery.  More recent records show mild COPD (diagnosed by 
Dr. Moss in February 2004), and emphysema (noted on a January 
2005 VA chest x-ray).

It is clear from the facts in this case that the Veteran 
cannot prevail on his service connection claim under 
38 C.F.R. § 3.303(b) as there is no record of a chronic 
pulmonary disability in service.  As noted above, service 
treatment records show that he was treated on one occasion in 
April 1977 for bronchitis and pneumonitis.  This was not 
indentified as a chronic disability and subsequent chest x-
ray reports were repeatedly normal.  As far as continuity of 
pulmonary symptomatology, the Veteran's predominant pulmonary 
symptom is shortness of breath.  However, the Veteran has not 
been consistent in his reports regarding the onset of these 
symptoms and thus no one report can be deemed reliable.  In 
this regard, the Veteran reported in his substantive appeal 
in June 2004 that his shortness of breath was caused by the 
lung operation in 1996.  He later testified in August 2005 
that he had periodic shortness of breath ever since his 
service discharge in 1982, although it was made worse by the 
1996 operation.  And on a February 2004 private Patient 
Medical Questionnaire, the Veteran reported having shortness 
of breath for two years.  Interestingly, shortness of breath 
is not noted on the private medical records in 1990 and 1994.  
Rather, the first such complaint is not documented until his 
1996 hospitalization for pneumonia and pneumothorax.  In 
light of the foregoing, service connection on the basis of a 
chronic disability in service or of continuity of 
symptomatology since service is simply not shown by the 
evidence of record.  38 C.F.R. § 3.303(b).

Regarding a possible nexus between the Veteran's postservice 
pulmonary conditions, presently diagnosed as COPD and 
emphysema, and service, the only medical evidence on this 
point militates against the Veteran's claim.  First, there is 
the medical opinion by the Veteran's private treating 
physician, Dr. Moss, who noted in February 2004 that he told 
the Veteran he could not connect the current findings (of 
mild COPD and pleural thickening of the right upper lobe) 
with previous exposure to Agent Orange.  He did say that if 
radiographic findings were to show a malignancy, then his 
assessment would change.  To date, there is no evidence that 
the Veteran has a lung malignancy.  

There is also the VA examiner's August 2006 opinion that the 
Veteran's emphysema/COPD was secondary to cigarette smoking 
and that his lung condition, including the formation of blebs 
resulting in secondary spontaneous pneumothorax, was common 
in cigarette smokers.  He went on to state that to date, 
agent orange/herbicides have not been found to cause 
emphysema/COPD and medical practice did not support the 
contention of emphysema blebs having any nexus to herbicides 
and to say the contrary would be speculative.  

The Veteran essentially argues that while there is no 
definitive link between his postservice pulmonary conditions, 
i.e., blebs, left lobe pneumonia, pneumothorax, COPD and 
emphysema, and exposure to Agent Orange, there is also no 
evidence to definitively rule out such a link.  While that 
may be so, notwithstanding the Veteran's opinion that a 
relationship between his postservice pulmonary conditions and 
inservice exposure to dioxins is possible, there is no 
medical opinion that supports this opinion.  Moreover, even 
if there were, the Court has held that the mere possibility 
of an etiological relationship between a veteran's disorder 
and service as rendered by medical personnel is analogous to 
the term "may or may not" and therefore is too speculative to 
form a basis upon which service connection may be 
established.  See generally, Bloom v. West, 12 Vet. App. 185 
(1999); Bostain v. West, 11 Vet. App. 124, 128 (1998).  

The Board has reviewed the internet information submitted by 
the Veteran regarding spontaneous pneumothorax.  The Veteran 
claims that this information confirms that researchers have 
been unable to conclude the cause of blebs.  Such information 
is too general in nature to support the Veteran's claim.  
Nowhere in this information is it even hinted that the cause 
of blebs could be related to herbicide exposure.  Medical 
information must provide more than speculative, generic 
statements not relevant to the veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  In short, the internet information 
does not show to any degree of specificity a relationship or 
connection between exposure to herbicides and the Veteran's 
postservice pulmonary conditions, to include bleb formation, 
his pneumonia and pneumothorax in 1996.  Moreover, the VA 
examiner in commenting on this internet information in August 
2006, indicated that the Veteran's pneumothorax was the 
secondary spontaneous type where the pneumothorax was related 
to bleb formation from lung diseases, i.e., COPD and 
emphysema, as opposed to the primary spontaneous pneumothorax 
type which occurred in individuals who do not have chronic 
lung disease and was due to unknown etiology. 

The Veteran's own belief of a relationship between his 
postservice pulmonary conditions presently diagnosed as COPD 
and emphysema, to include by aggravation or on a secondary 
basis, without a supportive opinion from a physician, does 
not constitute the requisite medical evidence necessary to 
establish service connection.  This is because the veteran is 
a layman and without medical training or expertise in this 
medical area; he is not competent to render a medical 
opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board further notes that although the Veteran served 
during a period of war, he does not allege that any of the 
current pulmonary disabilities at issue began in combat, and 
therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of 
service incurrence or aggravation of a disease or injury in 
the case of a veteran who engaged in combat with the enemy is 
not for application.

It must be reiterated that in determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this 
case, the weight of evidence establishes that there is no 
link between the Veteran's post service pulmonary conditions, 
to include COPD and emphysema, and service, including due to 
exposure to herbicides.  

Inasmuch as the veteran was not shown to have a chronic 
pulmonary disability during his period of service or for many 
years thereafter, and because there is no competent medical 
evidence that supports his assertions of a nexus between his 
recognized period of service and postservice pulmonary 
conditions, to include COPD and emphysema, his claim must be 
denied.  38 C.F.R. § 3.303.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision as to this service 
connection issue.


ORDER

Service connection for a pulmonary disability, characterized 
as emphysema and chronic obstructive pulmonary disease 
(COPD), to include as a residual of exposure to dioxin (Agent 
Orange) in service, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


